Talbot, J.,
dissenting:
As it is admitted that the appeal was improperly dismissed and the appellant has had the full record certified to this *165court within the time allowed by the order permitting the restoration of the case, and considering the contentions and matters presented by the record and by appellant’s affidavit, in my judgment the appeal ought to be first restored, and the appellant given an opportunity to argue and present his claims on the merits to the same extent to which he would have been entitled if the appeal had not been erroneously dismissed.